      Case 4:17-cv-00086-WTM-BKE Document 98 Filed 05/18/20 Page 1 of 1



                   IN THE UNITED   STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION




NAJAM AZMAT,

       Petitioner-Appellant,

vs.                                             Case No. CV417-86
                                                          CR413-28
UNITED STATES OF AMERICA,

       Respondent-Appellee.



                                  ORDER


       The motion of appellant for a certificate of appealability

having been denied in the above-styled action by the United States

Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the order of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

       SO ORDERED, this                day of May 2020.




                                    WILLIAM T. MOORE, JiK , JUDGE
                                    UNITED STATES DISTRICT     COURT
                                    SOUTHERN DISTRICT    OF   GEORGIA
